U»/7-/¥
                               ELECTRONIC RECORD




COA #      03-13-00601-CR                        OFFENSE:        22.021


           Jose Godinez Matute v. The State
STYLE:     ofTexas                               COUNTY:         Travis

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    147th District Court


DATE: 11/26/14                   Publish: NO     TC CASE #:      D-l-DC-12-202260




                        IN THE COURT OF CRIMINAL APPEALS


         Jose Godinez Matute v. The State of
STYLE:   Texas                                        CCA#:
                                                                       Ifel7-W
         PROSE                        Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                     JUDGE:
DATE:       0*jIXI-({LOIS'                            SIGNED:                           PC:_
JUDGE:           •fj^ UiAi4+—                         PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD